UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest reported): November 11, 2009 VICTORY ENERGY CORPORATION (Exact name of registrant as specified in its charter) NEVADA 2-76219-NY 87-0564472 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) I.D. Number) 2677 North Main Street, Suite 360, Santa Ana, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 480-0405 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 11, 2009, Perry Mansell resign from his position as a member of the board of directors of Victory Energy CorporationTo the knowledge of the executive officers of the Company, Mr. Mansell did not resign because of a disagreement between Mr. Mansell and the Company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VICTORY ENERGY CORPORATION Date: November 16, 2009 By: /s/ROBERT MIRANDA Robert Miranda Interim Chief Executive Officer 3
